DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 41, 43, 45, 49, 51 and 53 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims 41, 43, 45, 49, 51 and 53 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claims 22, 29, 36, 44-45 and 52-53, the terminology “human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2)” renders the claim vague and indefinite because there could be possible variations in the cynomolgus CD38 or human CD38 sequence that may not match the sequence identifier.  Therefore, the SEQ ID NO:2 or SEQ ID NO:1 in the parenthesis is a species and “cynomolgus CD38” or “human CD38” is a genus.   
Amending the claims to “An isolated antibody which specifically binds human CD38 comprising the amino acid sequence of SEQ ID NO:1 and cynomolgus CD38 comprising the amino acid sequence of SEQ ID NO:2…” will overcome the rejection.  Applicant is reminded to amend all instances of “human CD38 (SEQ ID NO:1)” and “cynomolgus CD38 (SEQ ID NO:2)” in the claims.




Claims 22-40, 42, 44, 46-48, 50 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that This is a written description rejection.
The claims are directed to conjugates comprising a drug and an antibody which specifically binds human CD38 (SEQ ID NO: 1) and cynomolgus CD38 (SEQ ID NO:2), wherein the heavy chain variable region of the antibody comprises an amino acid sequence having an identity of at least 90% or 95% to SEQ ID NO:9, and the light chain variable region of the antibody comprises an amino acid sequence having an identity of at least 90% or 95% to SEQ ID NO:10 or wherein the heavy chain variable region of the antibody comprises an amino acid sequence having an identity of at least 90% or 95% to SEQ ID NO:11, and the light chain variable region of the antibody comprises an amino acid sequence having an identity of at least 90% or 95% to SEQ ID NO:12 wherein the antibody binds to human CD38 (SEQ ID NO: 1) with a KD of 10-8 M or a greater affinity, and wherein the affinity is measured by a standard Biacore assay.  The claims are also directed to nucleic acids encoding said antibody, methods of making said antibodies and methods of using said antibody conjugates.  The crux of the invention is the anti-CD38 antibody comprising at least 90% or 95% identity to SEQ ID NO 9 and 10 or comprising at least 90% or 95% identity to SEQ ID NO. 11 and 12.  The percent identity language allows for about 6 to about 14 amino acid residues to be modified in each sequence and these modification can be either in the CDR regions or in the framework regions.  This rejection is directed to when the modifications are in the CDR regions. 

The specification as filed does not provide adequate written description support for antibodies containing heavy chain of SEQ ID NO. 9 or 11 and a light chain of SEQ ID NO. 10 or 12 and having at least 90% or 95% identity to the aforementioned sequences.  The scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus members is permitted.  For example, at least 90% identity to SEQ ID NO. 9 means that 13.5 amino acids can be modified and the modifications can be in the CDR region.  CDRH1 is 8 amino acids in length, CDRH2 is 8 amino acids in length and CDRH3 is 16 amino acids in length.  Ninety percent modification means that all or a portion of either CDRH1 or CDRH2 can be modified or most of the amino acids in CDRH3 can be modified. Since similar modifications can be made in SEQ ID NO. 10-12, it is clear that these modifications results in numerous structural variants and that this genus is highly variant.  

Furthermore, those of skill in the art have long known that changing one amino acid can drastically effect the activity of the antibody.  Brown et al and Vajos et al show that simply changing one amino acid in a CDR can have drastic effects, and it is clear that applicant is changing more than one amino acid.   Brown et al (J. Immunol. 1996 May; 156(9):3285-3291 at page 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino acid changes in the same region.  Furthermore, M229 of Brown et al (in Table 1) shows conservative substitutions of gly for ser and pro for ala (and these are defined as conservative substitutions by applicant on page 28, lines 25+ of the specification.  The use of these two conservative substitutions results in loss of binding.  Thus, merely because a substitution is “conservative” this does not mean that functionality of the antibody/peptide is retained.    Vajdos et al (J. Mol. Biol. 2002, Jul 5;320(2); 415-428) at page 416 teach that amino 
   Adequate written description requires more than a mere statement that it is part of the invention.  The sequence itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only SEQ ID No. 9-12 meet the written description provision of 35 U.S.C. 112, first paragraph.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 22-40, 42, 44, 46-48, 50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9102744. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the patent is narrower in that the antibodies in the conjugate have specific CDRs, whereas the CDRs in applicant’s claims can be modified.


Claims 22-40, 42, 44, 46-48, 50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9676869. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the patent is broader in that the anti-CD38 antibodies are not limited to variable regions comprising SEQ ID NO. 9-12.



Claims 22-40, 42, 44, 46-48, 50 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,336, 833. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the patent is narrower in that the antibodies in the conjugate have specific CDRs, whereas the CDRs in applicant’s claims can be modified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Sheela J. Huff/Primary Examiner, Art Unit 1643